DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2015/0353738 A1 (herein “Yamate”).
As to claims 1-2, 4-7, 9, 11, 13-15, and 17: Yamate describes a film comprising an adhesive layer formed by a coating agent (see ¶ [0044]). The coating agent has excellent adhesiveness to a plastic substrate, particularly a cycloolefin polymer substrate (id.). The coating agent comprises a compound of formula (I) (see ¶ [0045]) such as several that are according to the presently recited chemical formulas (I) and (II) (see the first three compounds illustrated on p. 6; the last two compounds illustrated on p. 7; and the first three compounds illustrated on p. 8). The coating agent further includes a polymerization initiator (see ¶¶ [0094]-[0108]), and the compound is polymerized (see ¶ [0148]-[0149]).
As to claims 3, 8, 10, 12, 16, and 18: Yamate further discloses that the coating agent can comprise another copolymerizable compound and that the proportion of the compound of formula (I) is preferably 30 mol% or more, more preferably 50 mol% or more (see ¶¶ [0090]-[0093]). In light of Yamate’s disclosure that the coating agent “can” comprise further copolymerizable compounds, it is evident that these further copolymerizable compounds are optional. Further in light of Yamate’s open-ended ranges of amounts of the compound of formula (I), it is evident that Yamate’s ranges encompass coatings including 100 mol% of the compound of formula (I). Yamate thus describes both polymers only of the compound of formula (I), corresponding to the presently claimed subject matter, as well as polymers of the compound of formula (I) and further copolymerizable compound.
As set forth above, Yamate describes a film comprising an adhesive layer formed by a coating agent (see ¶ [0044]), and the coating agent has excellent adhesiveness to a plastic substrate, particularly a cycloolefin polymer substrate (id.).


Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, 12, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamate.
The discussion set forth above regarding Yamate with respect to base claim 1 is incorporated here by reference. As set forth above, Yamate describes a film comprising an adhesive layer formed by a coating agent (see ¶¶ [0044]-[0045] and pp. 6-8) comprising a compound according to the presently recited chemical formulas, and the coating agent has excellent adhesiveness to a plastic substrate, particularly a cycloolefin polymer substrate (id.).
Yamate further discloses that the coating agent can comprise another copolymerizable compound and that the proportion of the compound of formula (I) is preferably 30 mol% or more, more preferably 50 mol% or more (see ¶¶ [0090]-[0093]). In light of Yamate’s disclosure that the coating agent “can” comprise further copolymerizable compounds, it is evident that these further copolymerizable compounds are optional. Further in light of Yamate’s open-ended ranges of amounts of the compound of formula 
Yamate does not expressly disclose a polymer consisting of compounds of formula (I).
One of ordinary skill in the art would have merely exercised ordinary creativity by making any of the polymers within the scope of Yamate. Because Yamate’s copolymerizable compounds are optional, and further because Yamate’s range of amounts of the compound of formula (I) encompasses 100 mol% of the compound of formula (I), one of ordinary skill in the art would have recognized that Yamate’s polymers encompass polymers of only compounds of formula (I). One of ordinary skill in the art would have been motivated by Yamate’s disclosure to make any of the polymers within the scope of Yamate, including polymers including only compounds of formula (I).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,947,393 B2 in view of US 2015/0353738 A1 to Yamate. US ‘393 matured from application 14/759,969 which was published as US 2015/0353738 A1 to Yamate. Yamate qualifies as prior art under 35 U.S.C. §§ 102(a)(1) and 102(a)(2). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-2, 4-7, 9, 11, 13-15, and 17: US ‘393 claims a method of applying a coating solution to a substrate (see claim 20 of US ‘393). US ‘393 further claims coating solutions comprising a compound according to the presently recited chemical formulas (see claim 16 of US ‘393).
US ‘393 does not specifically claim an adhesive composition or a polymer of the cited compound.
Yamate describes a film comprising an adhesive layer formed by a coating agent (see ¶ [0044]). The coating agent has excellent adhesiveness to a plastic substrate, particularly a cycloolefin polymer substrate (id.). The coating agent comprises a compound of formula (I) (see ¶ [0045]) such as several that are according to the presently recited chemical formulas (I) and (II) (see the first three compounds illustrated on p. 6; the last two compounds illustrated on p. 7; and the first three compounds illustrated on p. 8). The coating agent further includes a polymerization initiator (see ¶¶ [0094]-[0108]), and the compound is polymerized (see ¶ [0148]-[0149]).
In light of Yamate, it is evident that the coating solution claimed by US ‘393 is effective for making an adhesive to a substrate such as a cycloolefin polymer. Further in light of Yamate, one of ordinary skill in the art would have been motivated to make a 
It would have been obvious to one of ordinary skill in the art to have polymerized the compound in the coating solution claimed by US ‘393 to make an adhesive for a film.

As to claims 3, 8, 10, 12, 16, and 18: US ‘393 further claims a coating solution in which the compound represented by formula (I) constitutes 50 mol% or more of all polymerizable compounds in the coating solution (see claim 4 of US ‘393). In light of the open-ended range of amounts of the compound of formula (I) in claim 4 of US ‘393, it is evident that the range encompass coatings including 100 mol% of the compound of formula (I).
US ‘393 does not expressly claim a polymer consisting of compounds of formula (I).
One of ordinary skill in the art would have merely exercised ordinary creativity by making any of the polymers within the scope of US ‘393. Because US ‘393 does not specifically claim or require any copolymerizable compounds, it is evident that copolymerizable compounds are optional, and further because the range of amounts of the compound of formula (I) claimed by US ‘393 encompasses 100 mol% of the compound of formula (I), one of ordinary skill in the art would have recognized that the polymers suggested by US ‘393 and Yamate encompass polymers of only compounds of formula (I). One of ordinary skill in the art would have been motivated by US ‘393 and Yamate disclosure to make polymers of any of the coating solutions within the scope of US ‘393, including polymers including only compounds of formula (I).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A HUHN/Primary Examiner, Art Unit 1764